     Case 3:19-cv-01825-WQH-JLB Document 70 Filed 10/03/19 PageID.7509 Page 1 of 5


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    LANCE WILLIAMS,                               Case No.: 18cv1581-WQH(KSC)
12                                Plaintiff,
                                                    SCHEDULING ORDER
13    v.                                            REGULATING DISCOVERY
                                                    AND OTHER PRE-TRIAL
14    OFFICER NAVARRO, et al.,
                                                    PROCEEDINGS
15                               Defendants.
16
17          Pursuant to Civil Local Rule 16.1(e)(8), Early Neutral Evaluation Conferences are
18    not set in Section 1983 prisoner cases. In addition, Federal Rule of Civil Procedure
19    26(a)(1)(B)(iv) exempts actions brought without counsel by an incarcerated individual
20    from the initial disclosures requirements in Federal Rule of Civil Procedure 26(a)(1)(A).
21          After reviewing the status of the case, and good cause appearing, IT IS HEREBY
22    ORDERED that:
23          1.    Any motion to join other parties, to amend the pleadings, or to file additional
24    pleadings shall be filed by November 1, 2019.
25          2.    All fact discovery shall be completed by all parties by January 31, 2020.
26    “Completed” means that all discovery under Rules 30-36 of the Federal Rules of Civil
27    Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient period
28    of time in advance of the cut-off date, so that it may be completed by the cut-off date,

                                               1
                                                                                18cv1581-WQH(KSC)
     Case 3:19-cv-01825-WQH-JLB Document 70 Filed 10/03/19 PageID.7510 Page 2 of 5


1     taking into account the times for service, notice and response as set forth in the Federal
2     Rules of Civil Procedure. Counsel shall promptly and in good faith meet and confer
3     about all discovery disputes in compliance with Local Rule 26.1(a). The Court
4     expects the parties to make every effort to resolve all disputes without court intervention
5     through the meet and confer process. All discovery motions must be filed within 45
6     days of the service of an objection, answer, or response which become the subject of
7     dispute, or the passage of a discovery due date without response or production, and only
8     after the parties have met and conferred and have reached an impasse about all disputed
9     issues. For oral discovery, the event giving rise to the dispute is the completion of the
10    transcript of the affected portion of the deposition. In any case, the event giving rise to a
11    discovery dispute is not the date on which counsel reach an impasse in meet and confer
12    efforts. A failure to comply in this regard will result in a waiver of a party’s
13    discovery issue. Absent an order of the court, no stipulation continuing or altering
14    this requirement will be recognized by the court.
15          3.     The parties shall designate their respective experts in writing by March 27,
16    2020. The parties must identify any person who may be used at trial to present evidence
17    pursuant to Rules 702, 703 or 705 of the Fed. R. Evid. This requirement is not limited to
18    retained experts. The date for exchange of rebuttal experts shall be by April 10, 2020.
19    The written designations shall include the name, address and telephone number of the
20    expert and a reasonable summary of the testimony the expert is expected to provide. The
21    list shall also include the normal rates the expert charges for deposition and trial
22    testimony.
23          4.     By May 8, 2020, each party shall comply with the disclosure provisions in
24    Rule 26(a)(2)(A) and (B) of the Federal Rules of Civil Procedure. This disclosure
25    requirement applies to all persons retained or specially employed to provide expert
26    testimony, or whose duties as an employee of the party regularly involve the giving of
27    expert testimony. Except as provided in the paragraph below, any party that fails to
28    make these disclosures shall not, absent substantial justification, be permitted to use

                                                 2
                                                                                   18cv1581-WQH(KSC)
     Case 3:19-cv-01825-WQH-JLB Document 70 Filed 10/03/19 PageID.7511 Page 3 of 5


1     evidence or testimony not disclosed at any hearing or at the time of trial. In
2     addition, the Court may impose sanctions as permitted by Fed. R. Civ. P. 37(c).
3            5.     Any party shall supplement its disclosure regarding contradictory or rebuttal
4     evidence under Fed. R. Civ. P. 26(a)(2)(D) by May 22, 2020.
5            6.     All expert discovery shall be completed by all parties by June 19, 2020.
6     The parties shall comply with the same procedures set forth in the paragraph governing
7     fact discovery.
8            7.     Failure to comply with this section or any other discovery order of the court
9     may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
10    the introduction of experts or other designated matters in evidence.
11           8.     A Mandatory Settlement Conference shall be conducted telephonically on
12    June 29, 2020 at 2:30 p.m. before Magistrate Judge Karen S. Crawford. Counsel or
13    any party representing himself or herself shall submit confidential settlement briefs
14    directly to chambers by June 22, 2020. Defense counsel shall arrange for plaintiff to
15    appear by telephone and shall initiate the telephonic conference by calling Judge
16    Crawford’s chambers with plaintiff on the line.
17           9.     All other pretrial motions must be filed by July 20, 2020. Counsel for the
18    moving party must obtain a motion hearing date from the law clerk of the judge who will
19    hear the motion. The time between the date you request a motion date and the hearing
20    date may vary from one district judge to another. Please plan accordingly. Failure to
21    make a timely request for a motion date may result in the motion not being heard.
22    Motions in limine are to be filed as directed in the Local Rules, or as otherwise set by the
23    district judge.
24           10.    In jury trial cases before Judge Hayes, neither party is required to file
25    Memoranda of Contentions of Fact and Law.
26    ///
27    ///
28    ///

                                                 3
                                                                                   18cv1581-WQH(KSC)
     Case 3:19-cv-01825-WQH-JLB Document 70 Filed 10/03/19 PageID.7512 Page 4 of 5


1              11.   Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
2     Civ. P. 26(a)(3) by October 19, 2020. Failure to comply with these disclosure
3     requirements could result in evidence preclusion or other sanctions under Fed. R. Civ.
4     P. 37.
5              12.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
6     October 26, 2020. At this meeting, counsel shall discuss and attempt to enter into
7     stipulations and agreements resulting in simplification of the triable issues. Counsel shall
8     exchange copies and/or display all exhibits other than those to be used for impeachment.
9     The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
10    note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
11    P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
12    conference order.
13             13.   Counsel for defendants will be responsible for preparing the pretrial order
14    and arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By
15    November 2, 2020, plaintiff’s counsel must provide opposing counsel with the proposed
16    pretrial order for review and approval. Opposing counsel must communicate promptly
17    with defendant’s attorney concerning any objections to form or content of the pretrial
18    order, and both parties shall attempt promptly to resolve their differences, if any,
19    concerning the order.
20             14.   The Proposed Final Pretrial Conference Order, including objections to any
21    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
22    lodged with the assigned district judge by November 9, 2020, and shall be in the form
23    prescribed in and comply with Local Rule 16.1(f)(6).
24             15.   The final Pretrial Conference is scheduled on the calendar of the Honorable
25    William Q. Hayes on November 16, 2020 at 10:30 a.m..
26             16.   The parties must review the chambers’ rules for the assigned district judge
27    and magistrate judge.
28    ///

                                                 4
                                                                                  18cv1581-WQH(KSC)
     Case 3:19-cv-01825-WQH-JLB Document 70 Filed 10/03/19 PageID.7513 Page 5 of 5


1           17.    A post trial settlement conference before a magistrate judge may be held
2     within 30 days of verdict in the case.
3           18.    The dates and times set forth herein will not be modified except for good
4     cause shown.
5           19.    Briefs or memoranda in support of or in opposition to any pending motion
6     shall not exceed twenty-five (25) pages in length without leave of a district court judge.
7     No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
8     Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
9     and a table of authorities cited.
10          20.    Defense counsel shall serve a copy of this order on all parties that enter this
11    case hereafter.
12          IT IS SO ORDERED.
13    Dated: October 2, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                                  18cv1581-WQH(KSC)
